Title: From John Adams to Mercy Otis Warren, 15 March 1775
From: Adams, John
To: Warren, Mercy Otis


     
      Madam
      Braintree March 15. 1775
     
     I thought myself greatly honoured, by your most polite and agreable Letter of January the thirtieth; and I ought to have answered it, immediately: but a Variety of Cares and Avocations, at this troublesome Time, which I confess are not a justification of my Negligence, as they were the real Cause of it, will with your goodness of Disposition be allowed as an Excuse.
     In requesting my opinion, Madam, concerning a Point of Casuistry, you have done me great Honour, and I should think myself very happy if I could remove a Scruple from a Mind, which is so amiable that it ought not to have one upon it. Personal Reflections, when they are artfully resorted to, in order to divert the Attention from Truth, or from Arguments, which cannot be answered, are mean and unjustifiable: but We must give up the Distinction between Virtue and Vice, before We can pronounce personal Reflections, always unlawfull. Will it be Said that We must not pronounce Cataline a Conspirator, and Borgia a Rascall, least we should be guilty of casting personal Reflections? The faithfull Historian delineates Caracters truly, let the Censure fall where it will. The public is so interrested in public Characters, that they have a Right to know them, and it becomes the Duty of every good Citizen who happens to be acquainted with them to communicate his Knowledge.
     There is no other Way of preventing the Mischief, which may be done by ill Men: no other Method of administering the Antidote to the Poison.
     Christianity Madam, is so far, from discountenancing the severest Discrimination, between the good and the bad, that it assures us, of the most public and solemn one conceivable, before Angells and Men: and the Practice and Example of Prophetts, and Apostles, is Sufficient to Sanctify Satyr of the Sharpest Kind.
     The Truth is, Madam, that, the best Gifts are liable to the worst Uses and Abuses, a Talent at Satyr, is commonly mixed with the choicest Powers of Genius, and it has such irresistable Charms, in the Eyes of the World, that the extravagant Praise, it never fails to extort, is apt to produce extravagant Vanity in the Satirist, and an exuberant Fondness for more Praise, untill it looses that cool Judgment, which alone can justify him.
     But the lawfulness of the exercise of this briliant Talent, may be argued from it being a natural one. Nature, which does nothing in vain, bestows no mental Faculties, which are not designed to be cultivated and improved. It may also be inferred from its admirable Utility and Effects. If We look into human Nature, and run through the various Classes of Life, We shall find it is really a dread of Satyr that restrains our Species, from Exorbitances, more than Laws, human moral or divine, indeed the Efficacy of civil Punishments is derived chiefly from the same source. It is not the Pain the Fine, &c that is dreaded so much as the Infamy and Disgrace. So that really the civil Magistrate may be said in a good sense to keep the World in order, by Means of Satyrs, for Goals, Stocks, Whipping Posts and Gallows’s are but different Kinds of it. But classical Satyr, such as flows so naturally and easily from the Pen of my excellent Friend had all the Efficacy, and more, in Support of Virtue and in Discountenancing of Vice, without any of the Coarseness and Indelicacy of those other Species of Satyr, the civil and political ones.
     If you examine the Life and Actions of your poorest, lowest and most despised Neighbour, or the meanest servant you know, you will find, that there is Some one or more Persons, of whose Esteem and good opinion he is ambitious, and whose Scorn and Derision he dreads perhaps more than any other Evil. And this Desire of Esteem and dread of Scorn is the principle that governs his Life and Actions. Now the Business of satyr is to expose Vice And vicious Men as such to this scorn and to envoke Virtue, in all the Charms which fancy can paint, and by this Means to procure her Lovers and Admirers.
     Of all the Genius’s which have yet arisen in America, there has been none, Superiour, to one, which now shines, in this happy, this exquisite Faculty. Indeed, altho there are many which have received more industrious Cultivation I know of none, ancient or modern, which has reached the tender, the pathetic, the keen and severe, and at the same time the soft, the Sweet, the amiable, and the pure, in greater Perfection.
     
      I am Madam, with great Respect your Friend,
      John Adams
     
    